File Nos. 33-10238 811-4906 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [ ] Post‑Effective Amendment No. 53 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 53 [X] (Check appropriate box or boxes.) DREYFUS STATE MUNICIPAL BOND FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on September 1, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on (date) pursuant to paragraph (a)(ii) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus State Municipal Bond Funds Class A Class B Class C Class I Class Z Dreyfus Connecticut Fund PSCTX PMCBX PMCCX DTCIX DPMZX Dreyfus Maryland Fund PSMDX PMDBX PMDCX Dreyfus Massachusetts Fund PSMAX PBMAX PCMAX PMAZX Dreyfus Minnesota Fund PSMNX PMMNX PMNCX Dreyfus Ohio Fund PSOHX POHBX POHCX Dreyfus Pennsylvania Fund PTPAX PPABX PPACX DPENX PROSPECTUS September 1, 2010 Contents Fund Summary Dreyfus Connecticut Fund 1 Dreyfus Maryland Fund 5 Dreyfus Massachusetts Fund 9 Dreyfus Minnesota Fund 13 Dreyfus Ohio Fund 17 Dreyfus Pennsylvania Fund 21 Fund Details Goal and Approach 25 Investment Risks 26 Management 28 Shareholder Guide Choosing a Share Class 30 Buying and Selling Shares 34 Distributions and Taxes 39 Services for Fund Investors 40 Financial Highlights 42 For More Information See back cover. Fund Summary Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Investment Objective The fund seeks as high a level of current income exempt, from federal and Connecticut state income taxes, as is consistent with the preservation of capital. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 30 of the prospectus and in the How to Buy Shares section on page B-30 of the funds Statement of Additional Information. Shareholder fees (fees paid directly from your investment) Class A Class B Class C Class I Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.50 none none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none* 4.00 1.00 none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .55 .55 .55 .55 .55 Distribution (12b-1) fees none .50 .75 none none Other expenses (including shareholder services fees) .35 .49 .36 .15 .15 Total annual fund operating expenses * Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years Class A $ Class B $ Class C $ Class I $
